Citation Nr: 0201959	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), for the 
period prior to December 16, 1993, currently rated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles California.

The Board notes that this appeal was previously denied by the 
Board in an April 2000 decision.  The veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which by an Order dated in March 
2001, vacated only that part of the Board's April 2000 
decision which denied an initial rating higher than 30 
percent for PTSD, for the period prior to December 16, 1993.  
Therefore, the Board will limit its review to this period.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to December 16, 1993, the veteran's PTSD was 
manifested by circumstantial speech and other psychiatric 
symptoms which probably led to occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The manifestations of PTSD warrant a rating of 50 percent for 
PTSD, for the period from July 7, 1988,  to December 16, 
1993.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  As evidenced by correspondence dated in August 
1988, August 1993, and April 1997, the RO informed the 
veteran of the evidence necessary to substantiate his claim.  
The RO provided the veteran with copies of all rating 
decisions, Board decisions, the statement of the case (SOC), 
and the supplemental statement of the case (SSOC) concerning 
the evaluation of his disability, the rating criteria and the 
reasons for denial of his claim.  All relevant and available 
outpatient treatment records were obtained and the veteran 
was provided several VA medical examinations and an RO 
hearing in April 1994.  The veteran acknowledged by 
correspondence dated in October 1998, and by a telephone 
conversation with the RO in December 2001, that he had no 
further evidence to submit.  The Board is unaware of any 
additional outstanding records pertaining to this issue.  
Under the circumstances, the Board finds that the duty to 
assist has been satisfied, and no useful purpose would be 
served by remanding this case to the RO for additional 
development.  As such, the Board will proceed with appellate 
disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  In cases where the 
claim for a higher evaluation stems from an initial grant of 
service connection for the disability at issue, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The history of this appeal is set forth as follows.  In a 
July 1995 rating decision, the veteran was granted service 
connection for PTSD, with a 30 percent rating effective from 
August 27, 1992, the date of receipt of the veteran's 
informal claim.  By an August 10, 1995 letter, the veteran 
disagreed with the July 1995 rating decision, and initiated 
an appeal.  The veteran maintained that the severity of his 
PTSD warranted a higher rating than the assigned 30 percent, 
and also that an effective date earlier than August 27, 1992 
was warranted.

In September 1997, the RO established an earlier effective 
date of August 27, 1991 for the grant of service connection 
for PTSD, at a 30 percent rating, on the basis of a 
liberalizing law.  At that time, the RO also granted a 100 
percent rating for PTSD, effective from August 10, 1995, the 
date that the veteran disagreed with the 30 percent rating.  
The veteran continued to disagree with the September 1997 
rating decision.

In a June 1998 decision, the Board found the date of the 
original claim for service connection to be July 7, 1988, 
based on correspondence from the veteran from that date.  The 
issue of entitlement to an effective date earlier than August 
10, 1995, for the grant of the 100 percent schedular 
evaluation for PTSD was remanded by the Board, in order for 
the RO to determine the correct percentage disability 
evaluation(s) from July 7, 1988.  In a July 1998 rating 
decision, the RO granted the earlier effective date of July 
7, 1988 for service connection for PTSD.  The RO also 
concluded that a rating higher than 30 percent for the period 
prior to August 10, 1995 was not warranted.  The veteran 
continued to disagree with the July 1998 rating decision.

In a December 1998 decision, the Board found that the 
evidence did not support a rating in excess of 30 percent for 
the period prior to August 10, 1995.  The December 1998 Board 
decision was appealed to the Court, and in July 1999, 
following a joint motion, the Court remanded the case to the 
Board for an adequate statement of reasons and bases.  In 
April 2000, the Board issued a decision, denying a rating 
higher than 30 percent for the period prior to December 16, 
1993, but granting an increased 50 percent rating for the 
period from December 16, 1993 to August 10, 1995.  The 
veteran appealed the April 2000 Board decision to the Court, 
and in March 2001, following an unopposed motion of the 
appellee, the Court vacated in part and remanded the Board's 
April 2000 decision for further development consistent with 
its Order.

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with mental disorders.  The Court has held that where 
the law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); see 
also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on 
other grounds by 251 F.3d 166 (Fed. Cir. 1999).  The time 
period which is the subject of this appeal, after remand from 
the Court, is the period beginning July 7, 1988 and ending 
December 15, 1993; therefore, only the version of the rating 
criteria in effect prior to November 7, 1996 will be used in 
the Board's evaluation.  

As this claim was placed in appellate status by filing a 
Notice of Disagreement with the initial rating award, but 
that Notice of Disagreement has not yet been resolved, this 
claim is an "original claim."  Fenderson.  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Accordingly, the Board must take into consideration the 
applicability of "staged" ratings in this case during the 
period prior to December 16, 1993.

The veteran is presently assigned a 30 percent rating for 
PTSD, for the period prior to December 16, 1993.  The veteran 
is also assigned a 50 percent rating for PTSD, for the period 
beginning December 16, 1993 and ending August 9, 1995; and is 
assigned a 100 percent rating for PTSD, for the period 
beginning August 10, 1995, pursuant to Diagnostic Code 9411.  
Under the applicable regulations, a 100 percent evaluation 
for PTSD is warranted for the existence of one of the 
following conditions: the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Hence, these rating criteria set forth three 
independent bases for granting a 100 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  

A 70 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people are 
considerably impaired and by reason of the psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in a considerable industrial 
impairment.  A 30 percent disability rating is assigned when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
and where the psychoneurotic symptoms results in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.   38 C.F.R. § 4.132, Diagnostic Code 9411. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative," whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents impairment of 
social and industrial adaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. Op. 
No. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

Reviewing the pertinent evidence of record reveals the 
following.  In June 1988 the veteran complained of anxiety, 
fatigue, insomnia and depression.  In October 1988, the 
veteran again complained of fatigue and depression; he was 
noted to be agitated; the examiner's assessment was 
depression.  In February 1991, the veteran complained of 
insomnia, which he stated had persisted for a year.  The 
examiner's assessment was anxiety, depression, and insomnia.  
In March 1991, the veteran was examined by a psychologist.  
His complaints were of sadness, loneliness, depression, 
insomnia, nervousness and anxiety.  His speech was noted to 
be coherent and relevant.  There were no signs of auditory 
hallucinations, visual hallucinations, suicidal ideation, or 
homicidal ideation.  His mood was noted as depressed and 
anxious.  His affect was full and he was alert and fully 
oriented.  The examiner's impression was an adjustment 
disorder with mixed emotional features.  In February 1992, 
the veteran complained of sleep problems and lack of energy.  
The examiner noted problems with sleep and energy, but noted 
no psychomotor problems and no problems with interest, guilt, 
concentration, appetite or "suicidality."

In a December 1993 VA examination, the veteran complained of 
chronic anxiety and chronic depression.  He stated that he 
could not sleep more than 15 minutes at a time and that he 
intermittently dreamed about war.  He also complained of an 
excessive startle reaction.  He denied suicidal or homicidal 
ideation.  He also denied hallucinations or delusions.  The 
examiner found the veteran to be well groomed, alert and 
oriented times three, with full affect, which was appropriate 
to content.  His speech was severely pressured and 
circumstantial, but he showed no signs of a thought disorder.  
His mood was hostile and resistant initially, but became more 
amiable and less anxious; he was noted to be anxious and 
mildly dysphoric.  

The examiner noted a Global Assessment of Functioning (GAF) 
score of 65, which was his best score for the previous year.  
Results of various tests showed the veteran's performance to 
be consistent with: someone who is severely somatically 
preoccupied; a moderate level of depression, a severe level 
of current anxiety and a moderate to severe level of ongoing 
or chronic anxiety, in comparison to other neuropsychiatric 
patients; moderate maladjustment or distress; someone who may 
be moody, opinionated, restless and unstable, indicative of 
severe anxiety, depression and somatoform symptoms; someone 
who is virtually unable to control or monitor the experience 
or expression of anger, but is overwhelmingly likely to 
suppress his anger or turn it inward rather than express it 
verbally or physically-stated to be a fairly malignant 
profile, often associated with depression, physical illness 
and somatization.  The examiner diagnosed a somatization 
disorder, a generalized anxiety disorder and dysthymia.  The 
doctor did not think the veteran exhibited enough symptoms of 
avoidance of stimuli associated with the war to warrant 
diagnosis of PTSD.

In April 1994, the veteran testified before members of the 
Rating Board.  He stated that he saw combat in the New 
Georgia Islands, in the Solomon Islands and at Okinawa.  He 
stated that as a result of his combat experience he was 
highly nervous.  He described an incident where he was 
startled from sleep and reacted as if in combat.  He stated 
that at that time, he had trouble sleeping, and would have 
dreams and nightmares about the war.  The veteran stated that 
he suffered frequent periods of unemployment due to his 
nervousness.  He also testified to problems with personal 
relationships as a result of his symptoms.

The report of an August 1994 VA examination showed complaints 
of flashbacks or dreams while awake, which occurred about six 
or seven times per year.  The veteran stated that he did not 
like crowds or confinement and tended to isolate himself; he 
stated that he believed his social functioning had always 
been alright, but that he would have to leave social 
functions before dark, due to anxiety and worry over bad 
dreams.  He stated that he had been married four times and 
was divorced at the time of the examination.  He was retired, 
but prior to his retirement, he would often miss work or get 
fired or quit due to fatigue and sleep problems; he had many 
short-term jobs, the longest was two and a half years.  He 
stated that he dreaded going to sleep at night and had 
frequent nightmares, approximately once a week.  These were 
often centered on events which occurred while in service.  He 
stated that he was quite easily startled and bothered by 
noises such as backfires, gunfire and fireworks.  He stated 
that his condition had been about the same since the war.  He 
stated that he did not use much alcohol.  

Findings of the examiner included absence of suicidal or 
homicidal ideation, as well as auditory and visual 
hallucinations; moderate obsessive compulsive traits but not 
to the extent of a personality disorder; the veteran was 
neatly groomed, his affect was generally full and 
appropriate; his speech had normal rate and tone; he did tend 
to be quite over inclusive and circumstantial, but was 
redirectable; he had no noticeable hypervigilance or anxiety; 
his memory was generally good; his insight and judgment 
appeared generally good; his thought processes were coherent 
and moderately organized; he became tearful a couple of times 
when recounting wartime events; he made good interpersonal 
contact; he appeared genuine and candid and not manipulative 
or attempting secondary gain.  He was oriented in all spheres 
and very cooperative; he made good eye contact and had no 
noticeable increased startle response  The examiner diagnosed 
PTSD.  No GAF score was assigned, but the examiner rated his 
performance as good for the previous year.  He was noted to 
be mildly impaired socially and mildly impaired 
occupationally.

In view of the evidence presented, for the period prior to 
December 16, 1993, the Board finds that the veteran's PTSD is 
properly rated under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(PTSD), at a 30 percent rating.  During this period, the 
evidence shows that the veteran's symptomatology consisted of 
anxiety, excessive startle reaction, occasional flashbacks, 
avoidance of crowds, depression and insomnia; but no suicidal 
or homicidal ideation, no hallucinations or delusions, no 
signs of a thought disorder, no hypervigilance, orientation 
in all spheres, good eye contact, good interpersonal contact, 
full affect, coherent and moderately organized thought 
processes, good insight and judgment, and good memory.

In regard to industrial impairment, the Board notes evidence, 
including the veteran's statement in his April 1994 hearing, 
that he had experienced periods of unemployment after leaving 
the service.  He attributed these periods to nervousness.  
The Board also notes testing conducted during the December 
1993 VA examination, which produced results consistent with 
the veteran's claim of nervousness, showing a severe level of 
current anxiety and a moderate to severe level of ongoing or 
chronic anxiety.  The examiner diagnosed a generalized 
anxiety disorder.  However, in contrast, the Board notes the 
veteran's GAF score of 65, measured on the same examination, 
and indicating only mild symptoms related to occupational 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  And in the August 1994 VA examination, 
although the examiner did not assign a numeric GAF score, he 
noted that the veteran's performance had been good over the 
previous year and he rated the veteran as only mildly 
impaired occupationally. 

In regard to social impairment, the Board notes evidence 
including the veteran's testimony in his April 1994 hearing, 
showing problems with the veteran's personal relationships.  
The Board also notes evidence from testing conducted in the 
December 1993 VA examination, which produced results for the 
veteran that were consistent with moodiness and difficulty 
with control of anger.  Evidence from the August 1994 VA 
examination showed that the veteran did not like crowds, 
would leave social events before dark, and tended to isolate 
himself.  It also showed that the veteran had been married 
and divorced several times over the years.  However, in 
contrast, the Board notes evidence from the same examination 
showing that the veteran rated his social functioning as 
"alright," as well as objective findings that the veteran was 
cooperative, made good eye contact and had good interpersonal 
contact.  Also, the Board notes the GAF score of 65, recorded 
during the December 1993 VA examination, which is indicative 
of only mild symptoms related to social functioning.  As was 
stated above, no numeric score was assigned in the August 
1994 examination, but the examiner rated the veteran's 
performance as good and found him to be only mildly socially 
impaired. 

When this appeal was previously addressed, significant 
importance was attached to the absence of  clinical 
psychiatric reports before December 1993.  In addition, 
weight was also accorded to the August 1994 assessment that 
the veteran was "mildly impaired both occupationally and 
socially" and to the relatively benign GAF score of 65 
recorded in December 1963.   On the other hand, it was 
nonetheless concluded that a rating of 50 percent was 
appropriate from December 16, 1993.   On further reflection, 
the absence of pertinent psychiatric symptomatology for the 
interval between July 1988 and December 1993 is probably at 
least in part due to the lack of development of the July 1988 
claim.  On January 28, 2000, a former attorney for the 
veteran contended, in effect, that the presence of 
circumstantial speech noted in December 1993 and August 1994 
supported a 50 percent rating back to 1988.  The factual 
question whether "circumstantial" speech existed before it 
was first clinically documented is difficult to resolve.  As 
noted, the claim has been pending since 1988, and there is no 
psychiatric evidence addressing the duration of this 
manifestation.  It is, moreover, hard to conceive how any 
current evaluation could establish the presence or absence of 
such symptoms so  much earlier.  Under these circumstances, 
the undersigned is unable to find that the symptomatology 
documented in 1993 and 1994 did not occur for an extended 
period beforehand.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, his 
complaints and the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the severity of the PTSD during the entire period 
on appeal.  See Fenderson, 12 Vet. App. At 125-126.  All 
other pertinent aspects of 38 C.F.R. Parts 3 and 4 have also 
been considered.  

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect that during any 
period subject to this appeal, the veteran's service-
connected PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating of 50 percent from July 7, 1988, to 
December 15, 1993, for PTSD is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


